Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 5/4/2020 with a priority date of 8/8/2009.
Claims 2-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims 2-10 are directed to a method and claims 11- 19 are a CRM and claims 20-21 are a CRM. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are rejected under 35 U.S.C. §101 because the claims are directed to an abstract idea, fail to amount to a practical application and fail to amount to significantly more.
Step 2A:
Prong 1: The claim include the abstract concepts of receiving display data about a content item and other content, determining a proportional measurement from the display data, determining a zoom level measurement from the display data and determining whether an impression of the content item occurred based on the zoom level measurement and the proportional measurement. 
Dependent claims further determined an impression based on determining the content item was discernible to a user, determining an impression based on display duration, zoom level thresholds, proportional measurement thresholds, varying thresholds, rules for varying thresholds, and a location metric. 
These concepts clearly fall under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The claims determine whether an impression occurred, which are advertising, marketing or sales activities or behaviors.
Further, the under the broadest reasonable interpretation the determining steps are a Mental Processes, such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion). For example, an image is received showing content displayed (i.e. display data specifying a display state) and a human observes the content to evaluate whether a sufficient portion of the content was visible, and the zoom level was high enough to discern the content so, based on human judgment, the opinion of the human is that an impression occurred. 
Prong 2: This judicial exception is not integrated into a practical application because The claims merely recite the additional elements of a data processing apparatus, a memory storage 
The claims also recite an electronic resource and a viewport, which at best infers that concept is limited to a display capable of displaying electronic resources at different scales. However, viewing these limitations as an ordered combination does not add anything further than looking at the limitations individually because the order combination merely provides a series of steps that describe abstract concepts along with computerized devices that implement the abstract concepts in a technological environment, which does no more than generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application the additional element of a data processing apparatus, database and/or CRM amounts no more than adding the words “apply it” and the other additional elements are no more than general linking the abstract concepts to an environment, which is far from particular.
The computing devices are merely tools used to implement the steps of the abstract ideas and the additional elements are being used for their intended purposes to make determinations. These computing devices are recited at a high level of generality and the broadest reasonable 
 TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that these elements were being used in their ordinary capacity (i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information). 823 F.3d at 612-13, 118 USPQ2d at 1747-48. 
Similarly, these claims gather display data and utilize computers in there ordinary capacity to organize data (i.e. make determinations). Thus, these additional elements do not add significantly more to the abstract idea because they were simply applying the abstract idea on a 
Although, performing the proportional measurements, zoom measurements and thresholds along with the ordered combination of steps adds a slight degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses the abstract idea itself of organizing, and manipulating data for the business process of determining when content is discernable. In short, the claims simply do something on the technology, which does not require doing something to technology and implementing this abstract concept using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite the abstract idea using a computer instead of using another less automatic means. 
Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of intermediated settlement on a generic computer", Alice, 134 S.Ct. at 2358-59, it cannot save these claims directed to performing calculations to determining bids on a generic computer. See also, Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Further, the specification discloses examples of display data that includes mobile devices, webpages, html, providing scripts to publishers, http headers and parsing a DOM, as well as traversing a DOM tree. However, none of this is claimed, and what is claimed are broad preemptive concepts that offer nothing more than a general link to any “viewport” capable of providing an “electronic resource” that has limited to area to display content. Put another way, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 2-5, 8, 10-14, 17 and 19-21 are rejected under 35 U.S.C. 102(e) as being anticipated by Callaghan et al. (U.S. 2009/0326966; Hereafter: Callaghan).
As per Claim 2: Callaghan discloses the following limitations; 
2. (New) A computer-implemented method, comprising:
receiving, at a data processing apparatus, display data specifying a display state of an electronic resource in a viewport, the electronic resource including a content item and other content for display; See, [0047-0050]. See, “The ad server can be used to provide 
determining, by the data processing apparatus, a proportional measurement from the display data, the proportional measurement being a measure of an area of a first portion of the content item displayed in the viewport at a particular time relative to an area of a second portion of the content item that is not displayed in the viewport at the particular time; See, “As an example, according to one advertising model, an advertising charge can issue under the following circumstances: 1) if the area in the current viewable space of the browser window is greater than or equal to X % then consider it visible (e.g., X % could be 50% or some other quantification); 2) charge based in part on the percentage of an advertisement that was visible in the current viewable space of the browser window ( e.g., 
determining, by the data processing apparatus, a zoom level measurement from the display data, the zoom level measurement being a measure of a zoom level of the viewport; and See, “For example, a user may have scrolled to another location or resized the browser interface 111 or used a zoom feature to change the rendered content size for the entire page. An embodiment can include a zoom in feature with settings 125%, 150%, 200%, etc. which show less content overall however rendering with larger attributes filling the same display region. Additionally the zoom out feature with settings like 75%, 65%, 50%, etc. showing more content overall in the display region of the browser interface 111 (e.g., rendering with smaller attributes (fonts and images)). At 212, the browser engine 108 communicates parameters associated with the viewable space change to the server 104 if the viewable space has changed. Otherwise, the flow returns to 200.” [0063].
determining, by the data processing apparatus, whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement. See, [0061-62]. See, [0001, 0041, 0063] for zooming and particularly the idea of font size correlating to zoom and charging advertisers based on font size above a certain size. See, “Accordingly, the browser engine 108 can also use configuration parameters of the browser interface 111 and/or display to further determine the viewable portion of a web page. For example, the browser engine 108 can determine a text size associated with a browser's configuration when determining whether an advertising charge should issue for an advertisement that was displayed in the current viewable space of the browser interface 111. The browser engine 108 can issue a toll event or some certificate associated with an advertisement charge depending upon the particular advertisement arrangement. For example, a particular advertising arrangement may charge advertisers for displayed advertisements that are displayed above a certain font or display size/resolution, displayed for a defined amount of time with an associated dimension/size/resolution parameter, etc. The browser engine 108 can operate to issue the toll event or some other identifying certificate under these and other circumstances when requesting and/or displaying data within the viewable space of the browser interface 111.” [0043]. See, “For example, a user may have scrolled to another location or resized the browser interface 111 or used a zoom feature to change the rendered content size for the entire page. An embodiment can include a zoom in feature with settings 125%, 150%, 200%, etc. which show less content overall however rendering with larger attributes filling the same display region. Additionally the zoom out feature with settings like 75%, 65%, 50%, etc. showing more content overall in the display region of the browser interface 111 (e.g., rendering with smaller attributes ( fonts and images)). At 212, the browser engine 108 communicates parameters associated with the 

As per Claim 3: Callaghan discloses the following limitations; 
3. (New) The method of claim 2, wherein determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement comprises:
determining, by the data processing apparatus and based on the zoom level measurement and the proportional measurement, that the content item was discernible to a user; and See, [0051] and [0043, 0063] for proportional measurement and zoom level. See, “As a result, and in accordance with such an embodiment, advertisers are not charged for advertisements that are unrecognizable to the user and/or not downloaded by the browser engine 108.” [0046].
in response to determining that the content item was discernible to the user, determining that an impression for the content item occurred. See, “However, if a defined portion of the advertisement is included with the received web page data and/or displayed in the browser interface 111, at 208, the browser engine 108 can operate to communicate the quantification data for charging an associated advertising source for an ad impression based in part on the defined portion of the advertisement received and/or displayed. For example, the browser engine 108 can operate to issue a toll event if an entire or defined portion of an advertisement image was requested from the server 104 and/or displayed above a certain display size that would be recognizable to a user based in part on 

4. (New) The method of claim 4, comprising:
determining, by the data processing apparatus, a display duration measurement from the display data, the display duration measurement being a measure of a duration that at least a portion of the content item is displayed in the viewport, wherein determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement comprises determining whether an impression for the content item occurred based on a combination of the zoom level measurement, the proportional measurement, and the display duration measurement. See, “For example, a particular advertising arrangement may charge advertisers for displayed advertisements that are displayed above a certain font or display size/resolution, displayed for a defined amount of time with an associated dimension/size/resolution parameter, etc. The browser engine 108 can operate to issue the toll event or some other identifying certificate under these and other circumstances when requesting and/or displaying data within the viewable space of the browser interface 111.” [0043].

As per Claim 5: Callaghan discloses the following limitations; 
5.    (New) The method of claim 2, wherein determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement comprises:
determining whether the zoom level measurement exceeds a zoom level threshold; determining whether the proportional measurement exceeds a proportional measurement threshold; and See, [0051] and [0043, 0063] for proportional measurement and zoom level. The zoom levels in [0063] are zoom levels thresholds and so is above a certain font or display size/resolution and associated dimension/size/resolution parameter, etc. See, “2) charge based in part on the percentage of an advertisement that was visible in the current viewable space of the browser window ( e.g., if 40% of an ad is visible, then issue a charge of 40% of the contracted rate;” [0051].
determining that an impression occurred when both the zoom level measurement exceeds the zoom level threshold and the proportional measurement exceeds the proportional measurement threshold. See, “For example, a particular advertising arrangement may charge advertisers for displayed advertisements that are displayed above a certain font or display size/resolution, displayed for a defined amount of time with an associated dimension/size/resolution parameter, See, “For example, if the browser engine 108 determines that it would have to resize an image more than 50%, the browser engine 108 may not fetch or request the image. In such a case, the browser engine 108 can substitute a locally cached image or request a different image to take the place of the requested image. Accordingly, the browser engine 108 can operate to request and download images from the server 104 or some other server when a rendering size is at or greater than a percentage of a defined reduction size. As an example, the browser engine 108 may not request a 1920.times.1600 image from the server 104 that will be scaled down to 10% of the full size if the display size is 200.times.300 and the data miser feature has been selected.” [0040]. See, “The browser engine 108 can operate to issue the toll event or some other identifying 

As per Claim 8: Callaghan discloses the following limitations; 
8.    (New) The method of claim 5, wherein determining that an impression occurred when the zoom level measurement exceeds the zoom level threshold and the proportional measurement exceeds the proportional measurement threshold comprises determining that an impression occurred when the zoom level measurement exceeds the zoom level threshold during a time period and the proportional measurement exceeds the proportional measurement threshold during a same time period. See, “For example, a particular advertising arrangement may charge advertisers for displayed advertisements that are displayed above a certain font or display size/resolution, displayed for a defined amount of time with an associated dimension/size/resolution parameter, See, “For example, if the browser engine 108 determines that it would have to resize an image more than 50%, the browser engine 108 may not fetch or request the image. In such a case, the browser engine 108 can substitute a locally cached image or request a different image to take the place of the requested image. Accordingly, the browser engine 108 can operate to request and download images from the server 104 or some other server when a rendering size is at or 

As per Claim 10: Callaghan discloses the following limitations; 
10.    (New) The method of claim 2, wherein the content item has a location on the electronic device, the method comprising determining a location metric that defines a number of impressions of the content item relative to the location of the content item on the electronic resource. See, “The browser engine 108 can also operate to provide additional visibility or placement information to the server 104, such as top left corner visible, lower left corner visible, etc.” [0049]. See, “4) charge based in part on preference of certain viewable locations (e.g., top left must be visible to be billable since that is where my logo is, regardless of % visible, etc.);” [0051]. See, “The alt_ratio is an example of a quality of service (QOS) attribute; amount of image visible on the display as computed by the ratio of visible pixels vs. total image pixels. Other QOS attributes can include: distance from edge, 

As per Claim 11: Callaghan discloses the following limitations; 
11.    (New) A system, comprising:
one or more data processing apparatus; and a memory storage apparatus in data communication with the one or more data processing apparatus, the memory storage apparatus storing instructions executable by the one or more servers and that upon such execution cause the one or more data processing apparatus to perform operations comprising:
receiving display data specifying a display state of an electronic resource in a viewport, the electronic resource including a content item and other content for display; See, [0047-0050] and [0053].
determining a proportional measurement from the display data, the proportional measurement being a measure of an area of a first portion of the content item displayed in the viewport at a particular time relative to an area of a second portion of the content item that is not displayed in the viewport at the particular time; See, [0051].
determining a zoom level measurement from the display data, the zoom level measurement being a measure of a zoom level of the viewport; and See, [0063].
determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement. See, [0061-62]. See, [0001, 


As per Claim 12: Callaghan discloses the following limitations; 
12.    (New) The system of claim 11, wherein determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement comprises:
determining, based on the zoom level measurement and the proportional measurement, that the content item was discernible to a user; and See, [0051] and [0043, 0063] and [0046].
in response to determining that the content item was discernible to the user, determining that an impression for the content item occurred. See, [0062].

As per Claim 13: Callaghan discloses the following limitations; 
13.    (New) The system of claim 11, wherein the operations comprise:
determining a display duration measurement from the display data, the display duration measurement being a measure of a duration that at least a portion of the content item is displayed in the viewport, wherein determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement comprises determining whether an impression for the content item occurred based on a combination of the zoom level measurement, the proportional measurement, and the display duration measurement. See,  [0043].

As per Claim 14: Callaghan discloses the following limitations; 
14.    (New) The system of claim 11, wherein determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement comprises:
determining whether the zoom level measurement exceeds a zoom level threshold; determining whether the proportional measurement exceeds a proportional measurement threshold; and See, [0051] and [0043, 0063] for proportional measurement and zoom level. The zoom levels in [0063] are zoom levels thresholds and so is above a certain font or display size/resolution and associated dimension/size/resolution parameter, etc. See, “2) charge based in part on the percentage of an advertisement that was visible in the current viewable space of the browser window ( e.g., if 40% of an ad is visible, then issue a charge of 40% of the contracted rate;” [0051].
determining that an impression occurred when both the zoom level measurement exceeds the zoom level threshold and the proportional measurement exceeds the proportional measurement threshold. See, [0040], [0043] and [0073].

As per Claim 17: Callaghan discloses the following limitations; 
17.    (New) The system of claim 14, wherein determining that an impression occurred when the zoom level measurement exceeds the zoom level threshold and the proportional measurement exceeds the proportional measurement threshold comprises determining that an impression occurred when the zoom level measurement exceeds the zoom level threshold during a time period and the proportional measurement exceeds the proportional measurement threshold during a same time period. See, [0040], [0043], [0073].

As per Claim 19: Callaghan discloses the following limitations; 
19.    (New) The system of claim 11, wherein the content item has a location on the electronic device, and wherein the operations comprise determining a location metric that defines a number of impressions of the content item relative to the location of the content item on the electronic resource. See, [0049] [0051] and [0076].

As per Claim 20: Callaghan discloses the following limitations; 
20.    (New) A non-transitory computer storage medium encoded with a computer program, the computer program comprising instructions that when executed by a data processing apparatus cause the data processing apparatus to perform operations comprising:
receiving display data specifying a display state of an electronic resource in a viewport, the electronic resource including a content item and other content for display; See, [0047-0050] and [0053].
determining a proportional measurement from the display data, the proportional measurement being a measure of an area of a first portion of the content item displayed in the viewport at a particular time relative to an area of a second portion of the content item that is not displayed in the viewport at the particular time; See, [0051].
determining a zoom level measurement from the display data, the zoom level measurement being a measure of a zoom level of the viewport; and See, [0063].
determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement. See, [0061-62]. See, [0001, 0041, 0063] for zooming and particularly the idea of font size correlating to zoom and charging advertisers based on font size above a certain size. See, [0043]. [0063].

As per Claim 21: Callaghan discloses the following limitations; 
21. (New) The non-transitory computer storage medium of claim 20, wherein determining whether an impression for the content item occurred based on the zoom level measurement and the proportional measurement comprises:
determining, based on the zoom level measurement and the proportional measurement, that the content item was discernible to a user; and See, [0051] and [0043, 0063] and [0046].
in response to determining that the content item was discernible to the user, determining that an impression for the content item occurred. See, [0062].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 9, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan in view of Hay (U.S. 2002/0056124; Hereafter: Hay).
As per Claim 6: Callaghan in view of Hay disclose the following limitations; 
6.    (New) The method of claim 5, further comprising:
Callaghan does not fully disclose determining the proportional measurement threshold based at least in part on the zoom level measurement, the proportional measurement threshold varying based on changes to the zoom level measurement; and determining the zoom level threshold based at least in part on the proportional measurement, the zoom level threshold varying based on changes to the proportional measurement. 
Examiner’s note: Callaghan discloses display parameters that include zooming and scrolling, as well as determining advertising impressions based on these parameters, See, [0001,0041,0063]. Callaghan provides numerous examples of determining an impression event based on the portion of the advertisement that is visible, such as [0051,0074]. Callaghan also discloses “For example, a particular advertising arrangement may charge advertisers for displayed advertisements that are displayed above a certain font or display 
Examiner sets forth the following example, at 100% zoom then 40% of the image might be viewable but at 90% zoom then 55% is visible. In this example the rule is an impression occurs if the zoom size it at least 100% and the ad is at least 50% visible. Thus, an impression does not occur in either scenario above. Under these constraints one way of having an impression occur is the zoom is kept at 100% and the viewable area is scrolled or expanded in some way without re-scaling to include 50% of the advertisement, as opposed to 40%. Examiner respectfully asserts the Callaghan discloses this concept in the paragraphs cited above and Callaghan at [0070-0074] and Figures 4A-4C. 
The applicant explains the concept of dynamic thresholds in [0067, 0075] of the published specification. In the example above the rules is zoomed to at least 100% and the ad is at least 50% visible, but if the ad is displayed 125% zoom and 35% of the image is visible then the visibility threshold can be lowered to only require 35% because of the high zoom level (size) and/or the amount of time the advertisement is visible, which makes it more likely an impression has occurred. It is apparent from the examples that there is an inherent relationship between zoom level and the visible portion, but Callaghan does not disclose varying values used to determine an impression based on these relationships.
However, Hay discloses measuring brand exposure based on correlation, scale (zoom) and position of advertisements where the relative effects of these values are weighted in the context of adjusting threshold values to determine whether the user was exposed to the brand in a particular scene (impression). See, “Preferably, each searching step includes the step of determining a respective scale value in dependence upon the scale of said part of the captured 
Therefore, from the teaching of Hay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the threshold values for visible portions and scale that are used to determine impressions disclosed by Callaghan, to comprise varying values used to determine an impression based on the relationships between display parameters, as taught by Hay, for the purpose reliably 

As per Claim 7: Callaghan in view of Hay disclose the following limitations; 
Hay discloses 7.    (New) The method of claim 6, wherein determining the zoom level threshold comprises reducing the zoom level threshold in response to an increase in the proportional measurement. Examiner’s note: The relationship between correlation, scale and position disclosed by Hay teaches the concepts that an advertisement with values for  correlation, scale and position. In Hay, increased values for correlation and/or position would result a reduced scale values still being determined as a brand impression. See, “In a first modification to this procedure, the correlation value C is weighted with the relevant scale weighting value S and position weighting value P before being compared with the threshold value T.sub.m. In other words, step 98 is preceded by step 102, and step 98 is replaced by the test "C.times.S.times.P>T.sub.m". In a further modification, the step 98 is omitted so that the first step of the "for" loop of step 96 is step 100. Thus, the data related to any correlation becomes stored in steps 104, 112. In this case, thresholding may instead be performed as part of the "for" loop 122 shown In FIG. 12. This has the advantage that the effects of adjusting the threshold values T.sub.m can be assessed by repeating the method of FIG. 12, without the necessity of repeating the method of FIG. 7 and thus without re-running the video sequence and researching the video frames.” [0094].

As per Claim 9: Callaghan in view of Hay disclose the following limitations; 
9.    (New) The method of claim 5, wherein the zoom level threshold varies based on the proportional measurement and the proportional measurement threshold varies based on the zoom level. Examiner’s note: Callaghan discloses display parameters that include zooming and scrolling, as well as determining advertising impressions based on these parameters, See, [0001,0041,0063]. Callaghan provides numerous examples of determining an impression event based on the portion of the advertisement that is visible, such as [0051,0074]. Callaghan also discloses “For example, a particular advertising arrangement may charge advertisers for displayed advertisements that are displayed above a certain font or display size/resolution, displayed for a defined amount of time with an associated dimension/size/resolution parameter, etc.” [0053]. Examiner respectfully asserts the Callaghan discloses this concept in the paragraphs cited above and Callaghan at [0070-0074] and Figures 4A-4C. 
However, Hay discloses measuring brand exposure based on correlation, scale (zoom) and position of advertisements where the relative effects of these values are weighted in the context of adjusting threshold values to determine whether the user was exposed to the brand in a particular scene (impression). See, [0029], [0030], [0020] and [0094].
Therefore, from the teaching of Hay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the threshold values for visible portions and scale that are used to determine impressions disclosed by Callaghan, to comprise varying values used to determine an impression based on the relationships between display parameters, as taught by Hay, for the purpose reliably measuring exposure, and thereby the advertising effect and impact that has been achieved. [0006].

As per Claim 15: Callaghan in view of Hay disclose the following limitations; 
15.    (New) The system of claim 14, wherein the operations comprise:
Callaghan does not fully disclose determining the proportional measurement threshold based at least in part on the zoom level measurement, the proportional measurement threshold varying based on changes to the zoom level measurement; and determining the zoom level threshold based at least in part on the proportional measurement, the zoom level threshold varying based on changes to the proportional measurement. Examiner’s note: Callaghan discloses display parameters that include zooming and scrolling, as well as determining advertising impressions based on these parameters, See, [0001,0041,0063]. Callaghan provides numerous examples of determining an impression event based on the portion of the advertisement that is visible, such as [0051,0074]. Callaghan also discloses “For example, a particular advertising arrangement may charge advertisers for displayed advertisements that are displayed above a certain font or display size/resolution, displayed for a defined amount of time with an associated dimension/size/resolution parameter, etc.” [0053]. Examiner respectfully asserts the Callaghan discloses this concept in the paragraphs cited above and Callaghan at [0070-0074] and Figures 4A-4C. 
However, Hay discloses measuring brand exposure based on correlation, scale (zoom) and position of advertisements where the relative effects of these values are weighted in the context of adjusting threshold values to determine whether the user was exposed to the brand in a particular scene (impression). See, [0029], [0030], [0020] and [0094].


As per Claim 16: Callaghan in view of Hay disclose the following limitations; 
Hay disclose 16.    (New) The system of claim 15, wherein determining the zoom level threshold comprises reducing the zoom level threshold in response to an increase in the proportional measurement. Examiner’s note: The relationship between correlation, scale and position disclosed by Hay teaches the concepts that an advertisement with values for  correlation, scale and position. In Hay, increased values for correlation and/or position would result a reduced scale values still being determined as a brand impression. See, “In a first modification to this procedure, the correlation value C is weighted with the relevant scale weighting value S and position weighting value P before being compared with the threshold value T.sub.m. In other words, step 98 is preceded by step 102, and step 98 is replaced by the test "C.times.S.times.P>T.sub.m". In a further modification, the step 98 is omitted so that the first step of the "for" loop of step 96 is step 100. Thus, the data related to any correlation becomes stored in steps 104, 112. In this case, thresholding may instead be performed as part of the "for" loop 122 shown In FIG. 12. This has the advantage that the effects of adjusting the threshold values T.sub.m can be assessed by repeating the method of FIG. 12, without the 

As per Claim 18: Callaghan in view of Hay disclose the following limitations; 
Callaghan does not fully disclose 18.    (New) The system of claim 14, wherein the zoom level threshold varies based on the proportional measurement and the proportional measurement threshold varies based on the zoom level. Examiner’s note: Callaghan discloses display parameters that include zooming and scrolling, as well as determining advertising impressions based on these parameters, See, [0001,0041,0063]. Callaghan provides numerous examples of determining an impression event based on the portion of the advertisement that is visible, such as [0051,0074]. Callaghan also discloses “For example, a particular advertising arrangement may charge advertisers for displayed advertisements that are displayed above a certain font or display size/resolution, displayed for a defined amount of time with an associated dimension/size/resolution parameter, etc.” [0053]. Examiner respectfully asserts the Callaghan discloses this concept in the paragraphs cited above and Callaghan at [0070-0074] and Figures 4A-4C. 
However, Hay discloses measuring brand exposure based on correlation, scale (zoom) and position of advertisements where the relative effects of these values are weighted in the context of adjusting threshold values to determine whether the user was exposed to the brand in a particular scene (impression). See, [0029], [0030], [0020] and [0094].
Therefore, from the teaching of Hay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the threshold values for visible portions and scale that are used to determine impressions disclosed by .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688